Order entered July 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00216-CR

                           NATHAN EARL BURGESS, Appellant

                                              V.

                                STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-86625-2012

                                          ORDER
        The Court has received a supplemental clerk’s record containing the trial court’s order
granting Alan Kramer Taggart’s motion to withdraw and the order appointing William Schultz to
represent appellant.   Accordingly, we DIRECT the Clerk to substitute William Schultz as
appellant’s appointed attorney of record in place of Alan Kramer Taggart.
        We ORDER Mr. Schultz to file appellant’s brief within THIRTY DAYS of the date of
this order.
        The Court DENIES appellant’s July 17, 2014 pro se motion to extend time to file his
brief. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
William Schultz, Alan Taggart, and the Collin County District Attorney’s Office.

                                                     /s/   LANA MYERS
                                                           JUSTICE